    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 1 of 14 PageID #:560



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JAMES STEWART,

         PLAINTIFF,
                                                                 Case No. 18 CV 7584
                 v.
                                       Judge John Robert Blakely
 JP MORGAN CHASE BANK N.A., McCALLA Magistrate Judge Young B. Kim
 RAYMER LEIBERT PIERCE, LLC, CODILIS &
 ASSOCIATES, P.C., FEDERAL HOME LOAN
 MORTGAGE CORPORATION,

         DEFENDANTS.

                       MEMORANDUM OF LAW
  IN SUPPORT OF THE MOTION OF McCALLA RAYMER LEIBERT PIERCE, LLC
          MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       NOW COMES Defendant, McCALLA RAYMER LEIBERT PIERCE, LLC, successor by

combination to McCalla Raymer Pierce, LLC, by and through its attorney, McCALLA RAYMER

LEIBERT PIERCE, LLC, and submits the following Memorandum of Law in support of its

Motion to Dismiss Plaintiff’s Amended Complaint:

                                         INTRODUCTION

       Plaintiff, James Stewart (hereinafter “Plaintiff”) pro se, filed the instant cause of action,

against numerous parties, including Defendant, McCALLA RAYMER LEIBERT PIERCE, LLC

(hereinafter “MRLP”), on November 15, 2018, for alleged violations of the Fair Debt Collection

Practices Act. On February 13, 2019, in the face of multiple motions to dismiss, Plaintiff was

presented with the choice to respond to the motions to dismiss or file an Amended Complaint.

Plaintiff opted to file an Amended Complaint. The Amended Complaint fails to show that a cause

of action exists and like the prior incarnation is ripe for dismissal.




Northern District of Illinois Case No. 18 CV 7584                              Page 1 of 14
     Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 2 of 14 PageID #:561



       It remains unclear whether Plaintiff asserted or intended to assert a cause of action against

MRLP for failure to respond to a Qualified Written Request (“QWR”) under the Real Estate

Settlement Procedures Act (“RESPA”), but such cause of action must also be dismissed.

       The Amended Complaint must be dismissed as to MRLP pursuant to Rule 12(b)(6) for

failure of Plaintiff to state a cause of action upon which relief can be granted. Furthermore, the

matter could be dismissed outright or transferred to the Circuit Court of Cook County for further

proceedings pursuant to the Colorado River doctrine.

                                            ARGUMENT

I.     Dismissal of claims pursuant to Rule 12(b)(6).

       A motion brought pursuant to Rule 12(b)(6) asserts the failure of the pleader to state a

claim upon which relief can be granted. Cannon v. Loyola University of Chicago, 787 F.2d 777,

780. To survive a motion to dismiss, the complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell. Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff may

not avoid dismissal by attaching bare legal conclusions to narrated facts which fail to outline the

bases of the claims. Perkins v. Silverstein, 939 F.2d 463, 466-67 (7th Cir. 1991). Citing, Sutliff,

Inc. v. Donovan Companies, 727 F.2d 648, 654 (7th Cir. 1984); see also, Gomez v. Illinois State

Bd. of Educ., 811 F.2d 1030, 1033 (7th Cir. 1987)(court not bound by plaintiffs' legal

characterization of the facts); Strauss v. City of Chicago, 760 F.2d 765, 767–68 (7th Cir.1985)

(absence of any facts to support plaintiff's claim renders allegations mere legal conclusions subject

to dismissal).




Northern District of Illinois Case No. 18 CV 7584                                 Page 2 of 14
    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 3 of 14 PageID #:562



       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts all well-

pled factual allegations in the Plaintiff's Amended Complaint as true and draws all reasonable

inferences in the plaintiff's favor. Gustafson v. Adkins, 803 F.3d 883, 888 (7th Cir.2015). When

a complaint nonetheless sets forth all of the elements of an affirmative defense, dismissal under

Rule 12(b)(6) is appropriate. Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935

(7th Cir. 2012). Dismissal is appropriate when the plaintiff pleads himself out of court by alleging

facts that establish the tardiness of the complaint. Cancer Found., Inc. v. Cerberus Captial Mgmt,

LP, 559 F.3d 671, 674-675 (7th Cir. 2009).

       A.      FDCPA actions must be brought within one year of injury.

       The Seventh Circuit has made clear that the FDCPA is governed by the federal statute of

limitations. Frazier v. US Bank National Ass'n, 2013 U.S. Dist. LEXIS 45330, at *20; following,

Nelson v. Napolitano, 657 F.3d 586, 570 (7th Cir. 2011). A cause of action accrues and the

limitations period begins to run when the injured person possesses sufficient information

concerning his injury and its cause to put a reasonable person on inquiry to determine whether

actionable conduct is involved. Blankenship v. Pushpin Holdings, LLC, 14 C 6636, 2016 WL

212933, at *3 (N.D. Ill. Jan. 19, 2016) citing In re marchFIRST Inc., 589 F.3d 901, 904 (7th

Cir.2009).

       A claim for liability must be brought “within one year from the date on which the violation

occurs.” 15 U.S.C. § 1692k(d). The FDCPA is explicit: the statute of limitation for a violation of

the FDCPA is one year. See 15 U.S.C. § 1692k(d). See also Hammer v. Residential Credit

Solutions, Inc., No. 13 C 6397, 2014 U.S. Dist. LEXIS 128104, at *29 (N.D. Ill. Sep. 11, 2014).

The Seventh Circuit held that the "statute of limitations begins to run upon injury . . . and is not

tolled by subsequent injuries." Gajewski v. Ocwen Loan Servicing, 650 F. App'x 283, 286 (7th




Northern District of Illinois Case No. 18 CV 7584                              Page 3 of 14
    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 4 of 14 PageID #:563



Cir. 2016), following, Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797, 801 (7th Cir.

2008)1; see Kovacs v. United States, 614 F.3d 666, 676 (7th Cir. 2010). The Court made clear that

the “continuing violation” doctrine does not apply to the FDCPA, because each act is

independently actionable, even if those acts are part of a pattern. Id., following, Kovacs, 614 F.3d

at 676, supra. Thus, any wrongful collection activity that occurred more than a year before the

suit is filed is barred by the one-year statute of limitations. Gajewski v. Ocwen Loan Servicing,

650 F. App'x 283, 286 (7th Cir. 2016).

        A cause of action accrues and the limitations period begins to run when the injured person

possesses sufficient information concerning his injury and its cause to put a reasonable person on

inquiry to determine whether actionable conduct is involved. Blankenship v. Pushpin Holdings,

LLC, 14 C 6636, 2016 WL 212933, at *3 (N.D. Ill. Jan. 19, 2016) citing In re marchFIRST Inc.,

589 F.3d 901, 904 (7th Cir.2009). The limitation period begins on the date of occurrence, whether

it is the date the notice was mailed or the date the lawsuit was filed. See, Fajolu v. Portfolio

Recovery Associates, LLC, 2018 U.S. Dist. LEXIS 208480, at *7, Supra, (As a general rule, an

FDCPA claim founded upon the filing of a lawsuit "accrues upon the filing" of the action).

        Plaintiff alleges the initial communication from MRLP to Plaintiff was issued on January

5, 2017 and the first foreclosure complaint was filed on June 7, 2017. Presuming Plaintiff’s

allegations are true for the purpose of the instant motion, Plaintiff’s action claiming MRLP failed

to respond to the validation request became actionable upon filing of the foreclosure action. See,

Fajolu, 2018 U.S. Dist. LEXIS 208480, at *7. Thus, Plaintiff had one year from the date the




1
  The continuing violation doctrine is a defense to the statute of limitations. It delays the accrual or start
date in tort claims that involve a repeated injury and delays the start of limitations period until the last
tortious act occurred – it is better described as cumulative, than continuing.



Northern District of Illinois Case No. 18 CV 7584                                        Page 4 of 14
    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 5 of 14 PageID #:564



foreclosure action was filed to bring his FDCPA claim against MRLP, which was on or about June

7, 2018. However, Plaintiff did not file suit against MRLP until November 15, 2018. Thus,

Plaintiff’s claims against MRLP are time-barred. See 15 U.S.C. § 1692k(d). See also, Gajewski,

650 F. App'x at 286.

       B.      Claim under 1692e(2)

       A claim under 1692e(2) alleges the false representation of the character, amount, or legal

status of a debt or services rendered or compensation received by the debt collector for the

collection of said debt. 15 U.S.C.S. § 1692e(2).

       A debt collector has the right to rely on information provided by the client-creditor, and

has no obligation to undertake an independent debt validity investigation. Jenkins v. Union Corp.,

999 F. Supp. 1120, 1140-41 (N.D. Ill. 1998). See 124 F.3d at 833–34 (recognizing that neither

attorneys acting as debt collectors nor non-lawyer debt collectors are required to “conduct an

independent investigation into the legal intricacies of the client's contract with the consumer”); see

also Smith v. Transworld Sys., Inc., 953 F.2d 1025, 1032 (6th Cir.1992); Ducrest v. Alco

Collections, Inc., 931 F.Supp. 459, 462 (M.D.La.1996); Beattie v. D.M. Collections, Inc., 754

F.Supp. 383, 392–93 (D.Del.1991).

       When the letter was sent, MRLP did not falsely represent the amount of the debt. Operating

under the presumption that the debt was valid, which MRLP was entitled to do, MRLP issued a

demand letter that stated the amount due under the note, and which advised Plaintiffs that the

amount due could increase due to interest, late charges and other charges that vary from day to

day. The language of the letter is an accurate reflection of the terms of the mortgage which allows

late and other charges to be added to the amount due in the event of delinquency and tracks the




Northern District of Illinois Case No. 18 CV 7584                                Page 5 of 14
       Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 6 of 14 PageID #:565



safe-harbor language approved by the Seventh Circuit. See, Miller v. McCalla, Raymer, Padrick,

Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872, 876 (7th Cir. 2000).

           Plaintiff claims this was a false representation of the character and status of the debt in

violation of 1692e(2). Instead, Plaintiff contends that the debt was falsely represented because he

claims the note was allegedly sold to Freddie Mac which placed the note in an unidentified

securitized trust and which purportedly had not been taken out of the trust to be assigned to

JPMorgan Chase Bank, National Association (“Chase”). See, Amended Complaint, ¶ 84. Even if

all of these unsubstantiated presumptions are true, which MRLP does not concede, Plaintiff does

not allege when or where the false representation was made. Furthermore, Plaintiff’s claim fails

because Plaintiff does not dispute the debt or the amount was owed, but rather argues Chase should

not have filed the foreclosure action.

           Plaintiff’s claim that the filing of the foreclosure action in the name of Chase was the

violation must be dismissed because Chase had standing to file the foreclosure complaint under

Illinois law. The Court may take judicial notice of the entire complaint, not just the excerpt

attached by Plaintiff. See, Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994). (The

district court may consider public court documents on a 12(b)(6) motion without converting the

motion into a motion for summary judgment). In each foreclosure action, the note attached to the

complaint was endorsed in blank. A copy of the Complaint filed on May 11, 2018, is attached as

Exhibit A. A copy of the Complaint filed on November 3, 2017, is attached as Exhibit B2.

           Under Illinois law the attachment of the note to the complaint constitutes prima facie

evidence that the plaintiff owns the note. Parkway Bank & Trust Co. v. Korzen, 2013 IL App (1st)

130380, ¶ 24. A foreclosure plaintiff is not required to produce further evidence of ownership of



2
    Any claim predicated upon the November 3, 2017 Complaint is time-barred for the reasons discussed above.


Northern District of Illinois Case No. 18 CV 7584                                          Page 6 of 14
    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 7 of 14 PageID #:566



the note after it attaches a note to the complaint until the Defendant both pleads and proves that

Plaintiff lacks standing. Rosestone Investments, LLC v. Garner, 2013 IL App (1st) 123422, ¶ 24.

       Furthermore, under the Illinois Mortgage Foreclosure Law, the definition of mortgagee in

Illinois goes beyond just a note holder; it includes any person authorized or designated to act on

behalf of the holder. Thus a plaintiff in a foreclosure action has standing even if another has

beneficial ownership of the note. Mortgage Elec. Registration Sys., Inc. v. Barnes, 406 Ill. App.

3d 1, 7 (1st Dist. 2010). There is no requirement that the foreclosure be filed by the owner of the

note and mortgage, it can be filed by the legal holder, a pledgee, an agent or by a trustee. Id. In

the foreclosure actions, the Mortgage, Note and Modification of the Mortgage, each identify Chase

as the Lender. See, Goode v. PennyMac Loan Servs., 2014 U.S. Dist. LEXIS 161484, *12. (The

foreclosure action, mortgage documents, and assignments in the public record established that the

allegations in the complaint challenging the foreclosure plaintiff’s standing were implausible).

       Plaintiff’s contention that MRLP violated the FDCPA because its brought suit in the name

of Chase, which is the lender identified in the mortgage, note and modification, is untenable. Chase

is the lender as defined by the mortgage, note and modification, and as such, Chase falls within

the statutory definition of mortgagee and has standing. Since Chase is a mortgagee under the

Illinois Mortgage Foreclosure Law, Plaintiff’s claim that MRLP falsely represented the status and

character of the debt by filing the foreclosure action in the name of Chase, rather than Freddie

Mac, is not plausible because Chase had standing to file the foreclosure. Therefore, there were no

false statements made in the foreclosure complaint or in MRLP’s communications to Plaintiff. As

a consequence, each and every claim asserted by Plaintiff that is predicated upon Chase’s lack of

standing to foreclose fails. Therefore, Plaintiff failed to state a cause of action upon which relief

could be granted in his Amended Complaint under 1692e(2).




Northern District of Illinois Case No. 18 CV 7584                               Page 7 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 8 of 14 PageID #:567



       C.      Claim under 1692e(5)

       Plaintiff also asserts that MRLP threatened to take an action that cannot legally be taken in

violation of 15 U.S.C.S. § 1692e(5).

       There was no allegation that Plaintiff’s debt had been discharged in bankruptcy or

establishing that the debt was uncollectable as time-barred.        See, Taylor v. Galaxy Asset

Purchasing, LLC, 108 F.Supp.3d 628, 631 (N.D. Ill. 2015). Plaintiff did not allege facts to show

that MRLP lacked authority from the servicer or was otherwise legally unable to file suit. See

Tallman v. Freedman Anselmo Lindberg LLC, 11-3201, 2013 WL 489676, at *11 (C.D. Ill. Feb.

8, 2013).

       MRLP established above that Chase had legal authority to file the foreclosure action under

the Illinois Mortgage Foreclosure Law. Plaintiff did not allege facts that show that MRLP was

legally unable to file a foreclosure action on behalf of Chase, nor could he ever, in Plaintiff’s

Amended Complaint. Thus, the Amended Complaint fails to state a cause of action upon which

relief could be granted under 1692e(5).

       D.      Claim under 1692e(10)

       Plaintiff also alleges that MRLP used a false representation or deceptive means to collect

a debt in violation of 15 U.S.C.S. § 1692e(10).

       To determine if the communication is misleading or deceptive the court uses the

unsophisticated standard. Ellison v. Fullett Rosenlund Anderson P.C., 347 F. Supp. 3d 370, 377.

Under this standard, a communication violates Section 1692e if a person of modest education and

limited commercial savvy would be likely to be deceived. Mehling v. Fullett Rosenlund Anderson

PC, 2016 U.S. Dist. LEXIS 171727, at *7-8 (N.D. Ill. Dec. 12, 2016) following, Wahl v. Midland

Credit Mgmt., Inc., 556 F.3d 634, 645 (7th Cir. 2009). The unsophisticated consumer is not a




Northern District of Illinois Case No. 18 CV 7584                              Page 8 of 14
    Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 9 of 14 PageID #:568



dimwit; rather he is to be considered uninformed, naive, and trusting. Id. The “hypothetical

unsophisticated consumer ‘possesses rudimentary knowledge about the financial world and is

capable of making basic logical deductions and inference.’” Nichols v. Northland Groups, Inc.,

Nos., 2006 U.S. Dist. LEXIS 15037, at *8 (N.D. Ill. Mar. 31, 2006). The unsophisticated consumer

is not the least sophisticated consumer. Gruber v. Creditors' Protection Service, 742 F.3d 271,

274 (7th Cir. 2014). The test used to determine whether a communication violated § 1692e is

objective, turning on whether the communication would deceive or mislead an unsophisticated,

but reasonable consumer. Wahl, 556 F.3d at 646.

       Plaintiff alleges that MRLP used false representations in its April 13, 2018 correspondence

by alleging that Chase was the creditor, because its January 5, 2017 letter stated Freddie Mac was

the creditor. Amended Complaint, ¶ 88. Plaintiff has not alleged any facts to establish a false

representation was made. Even if the Court were to accept that Plaintiff was actually confused,

his confusion is not pertinent because the relevant inquiry is whether the unsophisticated consumer

would have been confused.

       As the hypothetical unsophisticated consumer has sufficient knowledge about the financial

world and is capable of making basic logical deductions and inference, the unsophisticated

consumer can deduce that the mortgage and note may have changed hands in the intervening

fifteen months between the two letters, because the transfer of mortgages is routine. See, Nichols,

2006 U.S. Dist. LEXIS 15037, at *8. MRLP cannot be held liable for the bizarre or idiosyncratic

confusion suffered by Plaintiff when not even a significant portion of the population would have

been misled by the fact the creditor for the loan changed after 15 months. Zemeckis v. Global

Credit & Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012).




Northern District of Illinois Case No. 18 CV 7584                             Page 9 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 10 of 14 PageID #:569



        Moreover, because the unsophisticated consumer is capable of making the basic logical

inference that the creditor changed in the intervening period fifteen months, because he was told

that such was possible in the mortgage. Furthermore, the Mortgage itself was on a form approved

by Freddie Mac, as such, the Plaintiff could have deduced that Freddie Mac had some interest in

the loan, even if he did not fully comprehend the nature of such interest. Thus, the hypothetical

unsophisticated consumer could reasonably deduce or infer that both Chase and Freddie Mac has

an interest in the loan, even if he was unable to articulate that interest precisely.

        Furthermore, Plaintiff alleged that his confusion did not stem from the letter, but rather

originated from a review of a third party web site. As MRLP is not responsible for the content that

caused Plaintiff to be confused, it follows that such confusion is not actionable because the

confusion must be present on the face of the letter. See, Lucas v. M.R.S. Assocs., 2005 U.S. Dist.

LEXIS 42571, * 23. See also, Omaraie v. A. Alliance Collection Agency, Inc., 2007 U.S. Dist.

LEXIS 61617 (Plaintiff cannot prevail on claim of confusion for a letter that does not show it

would plainly confuse a significant portion of the population based upon allegation alone).

        Therefore, Plaintiff failed to state a cause of action upon which relief could be granted in

his Amended Complaint under 1692e(10).

        E.      Claim under 1692g(b)

        Plaintiff alleges that MRLP failed to verify the debt after December 6, 2017. This

allegation does not sustain a plausible cause of action against MRLP. Plaintiff did not provide any

facts to support his conclusion that the defendants attempted to collect the debt after Plaintiff’s

December 6, 2017 dispute letter and before the debt was verified. The only facts that can be

gleamed from the Amended Complaint is that Plaintiff requested validation of the debt from

MRLP on December 6, 2017 and that MRLP sent Plaintiff correspondence on April 3, 2018 to




Northern District of Illinois Case No. 18 CV 7584                                Page 10 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 11 of 14 PageID #:570



serve as validation of the debt. In fact, Plaintiff attached the communication from MRLP that

served to validate the debt. A copy of the April 3, 2018 correspondence, excluding exhibits, is

attached as Exhibit C. Although Plaintiff did not attach the entirety of the April 13, 2018

communication, it can be considered by the court on a 12(b)(6) motion because a Plaintiff cannot

evade dismissal by failing to attach a document that proved his claim has not merit. Tierney v.

Vahle, 304 F.3d 734, 738 (7th Cir. 2002). As there are no facts alleged by Plaintiff that show

MRLP attempted to collect the debt before it sent its April 3, 2018 communication to Plaintiff that

verified the debt, any claim by Plaintiff is not plausible.

       Plaintiff has failed to state a claim or cause of action levied against MRLP that states a

cause of action upon which relief could be granted, and as such, the Amended Complaint must be

dismissed.

       F.      RESPA.

       Despite the amendment to the complaint, it remains unclear whether Plaintiff alleged

MRLP violated RESPA due to allegation that Pierce did not respond to a Qualified Written

Request. See, Amended Complaint, ¶ 50. To the extent such claim was made, MRLP adopts and

incorporated by reference its argument for dismissal as submitted in its memorandum of law in

support of its motion to dismiss the original complaint as if fully set forth herein.

       II.     The Circuit Court of Cook County has jurisdiction per the Colorado River
               Doctrine.

       Under the Colorado River doctrine, this Court must defer jurisdiction to the Circuit Court

of Cook County Illinois. See Colorado River Water Conservation District v. U.S., 424 US 800;

96 S. Ct. 1236 (1976). “The Colorado River abstention doctrine stems from Colorado River Water

Conservation District v. United States and permits federal courts to defer to ‘concurrent state

proceedings’ as a matter of ‘wise judicial administration’.” Adkins v. VIM Recycling, Inc., 644



Northern District of Illinois Case No. 18 CV 7584                               Page 11 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 12 of 14 PageID #:571



F.3d 483, 497 (7th Cir. 2011), citing Colorado River Water Conservation Dist., 424 U.S. at 818.

The Colorado River doctrine enables the federal court to dismiss an action when there is a

concurrent state proceeding. Caminiti and Iatarola, Ltd. v. Behnke Warehousing, Inc., 962 F.2d

698, 700 (7th Cir. 1992).

       To determine if the Colorado River doctrine applies, the district court must undertake a

two-step analysis. “First, the court must determine whether the concurrent state and federal actions

are actually parallel” and second, the court must determine “whether ‘exceptional circumstances’

justify abstention.” Adkins, 644 F. 3d at 498, citing Tyrer v. City of South Beloit, 456 F. 3d 744,

751 (7th Cir. 2006). The state and federal lawsuits are “parallel” when “substantially the same

parties are contemporaneously litigating substantially the same issues.” Adkins, 644 F. 3d at 499,

citing Tyrer, 456 F.3d at 752.

       The first prong of the test is satisfied because the actions involve the same parties and raise

substantially the same issues. Plaintiff challenges the propriety of the foreclosure action pending

in state court. At the crux of the Amended Complaint, the Plaintiff appears to allege that the

foreclosure plaintiff is unable to enforce the mortgage and note and as such, the foreclosure is

improper.

       Plaintiff’s Amended Complaint involves substantially the same parties as the foreclosure

action because he is the defendant in the foreclosure action and he named the foreclosing plaintiff

among others as Defendants.        The challenges raised by Plaintiff inherently relate to the

documentary evidence in the foreclosure action; and thus this action is inextricably related to the

pending foreclosure action. This demonstrate the actions are parallel, and if MRLP’s motion to

dismiss is not granted, that the issues raised herein by Plaintiffs should be resolved by the court

adjudicating the foreclosure.




Northern District of Illinois Case No. 18 CV 7584                              Page 12 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 13 of 14 PageID #:572



          To determine whether the second prong of the Colorado River doctrine is satisfied, this

Court must examine whether there are “exceptional circumstances” to justify surrendering

jurisdiction to the state court. Adkins, 644 F. 3d at 500. To determine whether “exceptional

circumstances” exist, the court must “consider a number of non-exclusive factors that might

demonstrate exceptional circumstances.” Adkins, 644 F. 3d at 500, citing Clark 376 F. 3d at 685.

Specifically, these factors include:

          1) Whether the state has assumed jurisdiction over the property; 2) the
          inconvenience of the federal forum; 3) the desirability of avoiding piecemeal
          litigation; 4) the order in which jurisdiction was obtained by the concurrent forums;
          5) the source of governing law, state or federal; 6) the adequacy of state-court action
          to protect the federal plaintiff’s rights; 7) the relative progress of state and federal
          proceedings; 8) the presence or absence of concurrent jurisdiction; 9) the
          availability of removal; and 10) the vexatious or contrived nature of the federal
          claim.

Adkins, 644 F. 3d at 500-501, citing Tyrer v. City of South Beloit, 456 F. 3d at 754. “These factors

are not meant to be a ‘mechanical checklist,’ but require careful balancing by the federal district

court.”     Adkins, 644 F. 3d at 501, citing Moses H. Cone Hosp. v. Mercury Construction

Corporation, 460 U.S. 2, 16; 103 S. Ct. 927 (1983).

          In the instant case, the factors of the Colorado River doctrine support this Court deferring

jurisdiction to the Circuit Court of Cook County, Illinois. The Circuit Court of Cook County has

jurisdiction over the foreclosure case. The allegations of the Amended Complaint fundamentally

relate to the foreclosure action. If this Honorable Court were to rule upon the merits of Plaintiff’s

claims, but not the foreclosure, such would result in piecemeal litigation.

          The foreclosure was filed before this instant action. Plaintiff can raise any of the claims

asserted in this matter as defenses or counterclaims in the foreclosure case. As the state court is

capable of resolving all of the claims raised in the complaint, the facts support the finding of

“exceptional circumstances” to warrant surrender of jurisdiction to the Circuit Court of Cook



Northern District of Illinois Case No. 18 CV 7584                                  Page 13 of 14
   Case: 1:18-cv-07584 Document #: 54 Filed: 03/20/19 Page 14 of 14 PageID #:573



County. See Adkins, 644 F. 3d at 500-501; see also Guadarrama v. U.S. Dep't of Hous. & Urban

Dev., 74 F. Supp. 2d 127, 138 (D.P.R. 1999) (eviction action and an action challenging the legality

of that action must be brought in the eviction action).

       Therefore, the first and second prong of the Colorado River doctrine favor this Court

dismissing the action due to the pending action in state court. Alternatively, this Court could

transfer the proceedings to the state court if the claims are not outright dismissed.

       Wherefore, Defendant requests that this Court dismiss Plaintiff’s Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(6) or, in the alterative, transferred to the Circuit

Court of Cook County for further proceedings pursuant to the Colorado River doctrine.

                                          CONCLUSION

       For the reasons stated above, Plaintiff’s Amended Complaint must be dismissed with

prejudice for failure to state causes of action upon which relief can be granted under 12(b)(6) as to

MRLP, or transferred to the Circuit Court of Cook County for further proceedings pursuant to the

Colorado River doctrine.

                                               Respectfully submitted,

                                       By:     /s/Brian R. Merfeld
                                               McCALLA RAYMER LEIBERT PIERCE, LLC,
                                               successor by combination to
                                               McCalla Raymer Pierce, LLC

Brian R. Merfeld (brian.merfeld@mccalla.com)
ARDC No. 6280615
McCALLA RAYMER LEIBERT PIERCE, LLC
Attorney for Defendant, McCALLA RAYMER LEIBERT PIERCE, LLC,
successor by combination to McCalla Raymer Pierce, LLC
1 N. Dearborn, Suite 1200
Chicago, IL 60602
312-346-9088
CM 268915




Northern District of Illinois Case No. 18 CV 7584                               Page 14 of 14
